IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Rodman C. Thompson, Jr.,                      :
                      Appellant               :
                                              :
               v.                             :   No. 139 C.D. 2018
                                              :   Submitted: July 6, 2018
Commonwealth of Pennsylvania,                 :
Department of Transportation,                 :
Bureau of Driver Licensing                    :

BEFORE:        HONORABLE ROBERT SIMPSON, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                              FILED: August 16, 2018

               Rodman C. Thompson, Jr. (Licensee), representing himself, appeals an
order of the Court of Common Pleas of Clearfield County1 (trial court) denying his
statutory appeal of an indefinite suspension of his driving privilege imposed by the
Department of Transportation, Bureau of Driver Licensing (Department), pursuant
to 75 Pa. C.S. §1533 (relating to suspension of driving privilege for failure to respond
to a citation). The Department’s notice of suspension advised Licensee that his
driving privilege would be suspended if he did not make regular payments on a
citation issued for a violation of 75 Pa. C.S. §1301 (expired registration). Licensee
raises numerous challenges primarily disputing the validity of his underlying
summary conviction. Licensee also asserts the trial court’s appeal hearing violated
his constitutional rights and amounted to extortion by the Department and the courts.
Upon review, we affirm.


      1
          The Honorable Frederic J. Ammerman, President Judge, presided.
                                  I. Background
              In May 2016, Licensee drove his son’s 1994 Ford F-150 pickup truck
to a garage in Emporium, in neighboring Cameron County, to find out what it needed
to pass inspection. The truck’s inspection sticker remained valid through the end of
May 2016. However, unbeknownst to Licensee, the registration lapsed at the end of
March 2016.


              In addition, the truck’s fuel gauge did not work. Unfortunately, the
truck ran out of gas on an Emporium street. A Pennsylvania State Police trooper
arrived on the scene and helped push the truck out of the roadway. The trooper cited
Licensee for operating the truck with an expired registration. On July 12, 2016,
Magisterial District Judge Barry D. Brown in Cameron County (Cameron MDJ) held
a hearing on the citation and found Licensee guilty of the summary offense.


              In December 2016, the Department mailed Licensee a notice of
suspension advising him that his driving privilege would be suspended effective in
early January 2017 for his failure to make regular payments on fines, costs and
restitution totaling $129.48 for the citation. The notice informed Licensee that he
would not be able to drive a motor vehicle in Pennsylvania until the Department
restored his driving privilege.


              Of significance, Licensee filed a timely statutory appeal of the
suspension in the Court of Common Pleas of the 59th Judicial District, Cameron
County Branch (Cameron County Court), which is the county where the citation was
issued and where he was found guilty of the summary offense. However, because



                                         2
Licensee resides in Curwensville, Clearfield County, the Cameron County Court
transferred the case to the trial court in Clearfield County on venue grounds.


             In May 2017, the trial court in Clearfield County held a hearing on
Licensee’s appeal of his license suspension.      At the hearing, the Department
explained that it suspended Licensee’s driving privilege based on his failure to pay
the fine on his traffic citation. Licensee told the court that the basic issue in his
appeal was whether the Cameron MDJ acted in a manner inconsistent with due
process, which thereby rendered the Cameron MDJ judgment void. The trial court
informed Licensee that he could not challenge his criminal conviction in a civil
license suspension proceeding. However, the trial court advised Licensee that he
could file a summary appeal nunc pro tunc (late appeal by permission) in the
Cameron County Court.         Accordingly, the trial court continued the license
suspension hearing until August 2017. The trial court also explained to Licensee
that he would get his license back if he went to the Cameron MDJ and paid the
outstanding fines and costs on the citation.


             Nonetheless, Licensee filed a separate civil lawsuit against the
Department and other defendants including the Cameron MDJ and four state
troopers working in the Emporium area. See Original Record (O.R.), Item No. 7.
Licensee set forth several constitutional violations including an allegation that the
Vehicle Code, 75 Pa. C.S. §§101-9805, violated his basic right to travel. Licensee
further asserted claims against the Department and four state troopers for fraud,
harassment and extortion.      In addition, Licensee alleged the Cameron MDJ
obstructed justice by various means and the Cameron MDJ lacked judicial authority



                                          3
to enforce traffic citations. The trial court transferred Licensee’s complaint to the
Cameron County Court.


             In August 2017, the trial court in Clearfield County reconvened the
license suspension hearing. At this hearing, the trial court refused to consider
Licensee’s motion to vacate the Cameron MDJ’s judgment. See O.R., Tr. Ct. Hr’g,
Notes of Testimony (N.T.), 8/2/17, at 2-3. In particular, the trial court dictated an
order stating it did not have jurisdiction to vacate a summary traffic conviction from
an MDJ’s office in a neighboring county. Id. at 5-6. The trial court again advised
Licensee to petition for a summary appeal nunc pro tunc in the Cameron County
Court. Id. at 4-5. In particular, the court explained that the Cameron County Court
may or may not allow him to appeal the traffic conviction nunc pro tunc. Id. at 4.
The trial court continued the suspension hearing for another three months.


             In December 2017, the trial court in Clearfield County again
reconvened the suspension hearing. The Department submitted its documentary
evidence, including Licensee’s driving record showing his summary violation and
notice of suspension for failure to make regular payments on the $129.48 in fines,
costs and restitution on the citation issued in May 2016. See N.T., 12/14/17, at 9;
Defendant’s (Commonwealth) Ex. No. 1. At this hearing, Licensee explained that
Cameron County Court President Judge Richard A. Masson dismissed his petition
for a summary appeal nunc pro tunc. Licensee also requested that the trial court
“strike off” the Cameron MDJ judgment as void based on the fact the Cameron MDJ
acted in a manner inconsistent with due process. See N.T., 12/14/17, at 7. The trial
court in Clearfield County responded that it did not have the authority to strike the



                                          4
Cameron MDJ’s order.2 Id. Consequently, the trial court dismissed Licensee’s
suspension appeal. Id. Licensee appeals.3


                                        II. Discussion
           A. Judicial Review in License Suspension Appeals (Generally)
               Initially, we note, Licensee’s Statement of Questions is divided into
issues raised in his notice of appeal and issues raised in his motions before the trial
court to vacate judgment, strike off judgment, reconsider, and addendum to motion
to reconsider. Notably, the vast majority of issues raise legal and constitutional
challenges to the proceedings in which the Cameron MDJ found Licensee guilty of
the summary offense of driving with an expired registration.


               It is well-settled that a licensee may not collaterally attack his
underlying criminal conviction in a civil license suspension appeal. Bell v. Dep’t of
Transp., Bureau of Driver Licensing, 96 A.3d 1005, 1019 (Pa. 2014) (suspension of
driving privilege is a “civil sanction wholly unrelated to [a licensee’s] appeal of the
criminal conviction”); Commonwealth v. Duffey, 639 A.2d 1174, 1177 (Pa. 1994),
cert. denied, 513 U.S. 884 (1994) (“scope of review of an operating privilege



       2
          Licensee later filed a separate “Motion to Strike Off Judgment.” O.R., Item #15. The
trial court denied Licensee’s motion in an order filed December 18, 2017. Id., Item #18. In its
order, the trial court noted that it clearly lacked jurisdiction to entertain Licensee’s claims and
challenges for alleged injustices that occurred in Cameron County.

       3
         Our review in a license suspension appeal is limited to determining whether the trial
court’s necessary findings of fact were supported by substantial evidence and whether the trial
court committed an error of law or otherwise abused its discretion. Dep’t of Transp., Bureau of
Traffic Safety v. O’Connell, 555 A.2d 873 (Pa. 1989); Marchese v. Dep’t of Transp., Bureau of
Driver Licensing, 169 A.3d 733 (Pa. Cmwlth. 2017), appeal denied, 182 A.3d 442 (Pa. 2018).


                                                5
suspension which resulted from a criminal conviction does not include the authority
to attack the validity of the underlying conviction”).
In an appeal from a Department suspension, a trial court must limit itself to
determining whether the conviction occurred “and may not entertain a collateral
attack on the validity of the underlying conviction.” Dick v. Dep’t of Transp.,
Bureau of Driver Licensing, 3 A.3d 703, 709 (Pa. Cmwlth. 2010). In other words,
the “trial court may not conduct any inquiry into whether the licensee should have
been convicted.” Id. (emphasis by underline added). Therefore, the circumstances
of Licensee’s criminal conviction are beyond this Court’s review. Bell; Duffey;
Dick.


             Consequently, as the trial court in Clearfield County properly explained
to Licensee, the only means to challenge an underlying conviction is to seek post-
conviction relief in the criminal proceeding such as a summary appeal nunc pro tunc.
Duffey; Ray v. Dep’t of Transp., 821 A.2d 1275 (Pa. Cmwlth. 2003). Thus, the
validity of Licensee’s summary criminal conviction in Cameron County is beyond
this Court’s appellate review in a civil license proceeding. Bell; Duffey; Dick; Ray.
With these principles in mind, we review Licensee’s issues.


                 B. Issues Raised in Licensee’s Notice of Appeal
             Licensee asserts he raised the following issues in his notice of appeal:
(1) whether the Cameron MDJ’s guilty verdict amounted to a void judgment; (2)
whether the suspension of Licensee’s driving privilege amounted to extortion,
harassment, an unlawful bill of attainder, or other unconstitutional acts, including
the denial of his right to a trial by jury; (3) whether the Cameron MDJ’s refusal to



                                          6
consider Licensee’s evidence at the July 2016 hearing constituted unlawful conduct
and a violation of Licensee’s due process rights; and (4) whether the Cameron MDJ’s
refusal to consider Licensee’s evidence at the July 2016 hearing deprived the
Cameron MDJ of jurisdiction and thus rendered his guilty verdict/judgment void.
See Appellant’s Br. at 11.


    C. Issues Raised in Motion to Vacate Judgment, Motion to Strike Off
  Judgment, Motion to Reconsider and Addendum to Motion to Reconsider
             In his motions before the trial court in Clearfield County, Licensee
raised numerous other legal and constitutional claims, including an attack on the
validity of the entire Vehicle Code as an abridgment of his constitutional right to
travel. See Appellant’s Br. at 11-14. In particular, Licensee contended Section 1301
of the Vehicle Code, 75 Pa. C.S. §1301, under which he was convicted for driving
with an expired registration, is unconstitutionally vague and constitutes a bill of
attainder.


             In these motions, Licensee raised numerous challenges attacking his
underlying summary conviction by the Cameron MDJ.             In addition, Licensee
asserted the trial court in Clearfield County, acting in concert with the Cameron
County Court, engaged in extortion, harassment, fraud and theft in violation of state
criminal conspiracy and corrupt organizations laws (18 Pa. C.S. §§903, 911) and
federal racketeering and corruption laws (18 U.S.C. §§1503, 1961, 1962).
Essentially, Licensee claimed the trial court conspired with the Cameron County
Court by not addressing Licensee’s challenges to the Cameron MDJ judgment and
by “stampeding” Licensee into paying fines and costs in order to preserve the courts’
“cash cow” enterprise. See Appellant’s Br. at 12. Licensee further contended the


                                         7
trial court engaged in various acts or omissions which constituted an obstruction of
justice, an abuse of official authority, a breach of official duties and a violation of
the oath to uphold the U.S. and Pennsylvania Constitutions. Id. at 12-14.


               Licensee raises these issues again on appeal.


                                           D. Analysis
                                  1. Trial Court Proceeding
               All but one of the issues Licensee asserts he raised in his notice of
appeal involve challenges to the validity of his underlying summary conviction by
the Cameron MDJ. As discussed above, in a civil license suspension proceeding, a
trial court may not entertain a collateral attack on the validity of a licensee’s
underlying conviction. Bell; Duffey; Dick. Therefore, the trial court, in refusing to
address Licensee’s challenges to the summary conviction underlying the
Department’s suspension of his driving privilege, complied with the applicable case
law. It limited its review to whether the Department’s certified records were
accurate and whether it properly suspended Licensee’s driving privilege for failing
to pay the fine for the citation. Dick; Hackney v. Dep’t of Transp., Bureau of Driver
Licensing (Pa. Cmwlth., Nos. 2155-2159 C.D. 2013, filed July 17, 2014)
(unreported).4
               Consequently, the only issue related to Licensee’s notice of appeal
which is capable of review is whether the Department lawfully suspended Licensee’s


       4
          Pursuant to Commonwealth Court Internal Operating Procedure 414(a), “an unreported
panel decision of this [C]ourt issued after January 15, 2008, [may be cited] for its persuasive value,
but not as binding precedent.” See Wilson v. Pa. Bd. of Prob. & Parole, 124 A.3d 767 (Pa. Cmwlth.
2015).


                                                  8
driving privilege. The Department’s notice of suspension, properly admitted into
evidence before the trial court, indicates that the Department suspended Licensee’s
driving privilege for his failure to make regular payments on the $129.48 in fines,
costs and restitution for the May 2016 citation. In particular, the Department
imposed an indefinite suspension of Licensee’s driving privilege under 75 Pa. C.S.
§1533(a) and (d) (relating to suspension of operating privilege for failure to respond
to citation), which provides (with emphasis added):

                    (a) Violations within Commonwealth.—The
             [D]epartment shall suspend the operating privilege of any
             person who has failed to respond to a citation or summons
             to appear before an issuing authority or a court of
             competent jurisdiction of this Commonwealth for any
             violation of this title, other than parking, or who has failed
             to pay any fine, costs and restitution imposed by an issuing
             authority or such courts for a violation of this title, other
             than parking, upon being duly notified by an issuing
             authority or a court of this Commonwealth.

                                        ****

                    (d) Period of suspension.—The suspension shall
             continue until such person shall respond to the citation,
             summons or writ, as the case may be, and pay all fines,
             restitution and penalties imposed or enter into an
             agreement to make installment payments for the fines,
             restitution and penalties imposed provided that the
             suspension may be reimposed by the [D]epartment if the
             defendant fails to make regular installment payments and,
             if applicable, pay the fee prescribed in section 1960
             (relating to reinstatement of operating privilege or vehicle
             registration).

             Here, the Department’s certified documents submitted into evidence
include a record of Licensee’s summary conviction. See Supplemental Reproduced



                                           9
Record (S.R.R.) at 18b. The record of conviction shows the Cameron MDJ notified
the Department in December 2016 of Licensee’s violation of 75 Pa. C.S. §1301,
which occurred in May 2016. Id. The record also specified that Licensee owed
$129.48 for the citation. Id. As such, the Department’s certified documents
established its prima facie case for the suspension of Licensee’s driving privilege.
Schaeffer v. Dep’t of Transp., 548 A.2d 714 (Pa. Cmwlth. 1988).


             As such, the burden shifted to Licensee to demonstrate by clear and
convincing evidence that the Department’s records were erroneous or that the
suspension was not merited under the applicable statute. Dick; Hackney. “Clear
and convincing evidence is the highest standard in the civil system.” Dick, 3 A.3d
at 711. Here, Licensee presented no evidence that the Department’s records were
erroneous or that he paid or entered into an installment plan to pay the fine and costs
for the citation. To the contrary, Licensee acknowledged he did not pay the fine.
Accordingly, Licensee failed to rebut the Department’s prima facie case for the
suspension. Dick. Therefore, the trial court properly denied Licensee’s suspension
appeal. Duffey; Dick.




             2. Constitutionality of License Suspension Proceedings
             In his initial notice of appeal of his license suspension filed in Cameron
County Court and transferred to the trial court in Clearfield County, Licensee
asserted: “[Licensee] believes and avers the suspension of driving privilege is an
extortionate means, an unlawful bill of attainder, act of harassment and void



                                          10
unconstitutional act ….” O.R., Item No. 1 (Notice of Appeal, filed January 17,
2017). However, at the three appeal hearings before the trial court, Licensee never
raised the extortion, harassment or bill of attainder issues. Therefore, we hold
Licensee waived these issues. See Park v. Commonwealth, 178 A.3d 274 (Pa.
Cmwlth. 2018) (licensee waived constitutional challenge by failing to raise it during
the appeal hearing); Campbell v. Dep’t of Transp., Bureau of Driver Licensing, 86
A.3d 344 (Pa. Cmwlth. 2014) (licensee has a duty to preserve an issue at every stage
of the proceeding; licensee waived challenge to validity of the implied consent
warning given by failing to raise that issue at the appeal hearing).


              Licensee further contends the Vehicle Code and its license suspension
provisions amount to an abridgment of his constitutional right to travel.5 Licensee
briefly raised these issues at the trial court’s May 2017 hearing. See N.T., 5/18/17,
at 7-8. In Commonwealth v. Funk, 186 A. 65 (Pa. 1936), our Supreme Court upheld
the constitutionality of the Vehicle Code and its provisions imposing revocations
and suspensions for certain violations. The Court recognized that the plenary power
of the General Assembly over Commonwealth highways is of ancient standing. In
England, highways were historically considered the property of the King. In modern
Pennsylvania, highways are the property of the Commonwealth. Id. The right to
use Commonwealth roads or highways for travel is not unrestricted. Id. Rather, it
is within the police power of the Commonwealth, acting through the General
Assembly, to direct the conditions under which one may use Commonwealth roads


       5
          The constitutional right to travel from one state to another is encompassed by the
Privileges and Immunities Clause of Article IV, Section 2 of the U.S. Constitution and the
Privileges and Immunities Clause of the Fourteenth Amendment. See Wert v. Dep’t of Transp.,
Bureau of Driver Licensing, 821 A.2d 182 (Pa. Cmwlth. 2003).


                                            11
and highways, and to regulate the manner and circumstances under which
automobiles may be operated upon them. Id. With respect to the nature of a
licensee’s driving privilege, the Court reasoned (with emphasis added):

                    The permission to operate a motor vehicle upon the
             highways of the [C]ommonwealth is not embraced within
             the term civil rights, nor is a license to do so a contract or
             a right of property in any legal or constitutional sense.
             Although the privilege may be a valuable one, it is no more
             than a permit granted by the state, its enjoyment dependent
             upon compliance with the conditions prescribed by it, and
             subject always to such regulation and control as the state
             may see fit to impose.

Funk, 186 A. at 67-68.


             Thereafter in Commonwealth v. Jenner, 681 A.2d 1266 (Pa. 1996), our
Supreme Court reiterated the well-settled principle that in Pennsylvania, driving is a
privilege, not a fundamental right. See also Plowman v. Dep’t of Transp., Bureau
of Driver Licensing, 635 A.2d 124 (Pa. 1993) (operating a motor vehicle upon a
Commonwealth highway is a privilege subject to Commonwealth control and
regulation; it is not a fundamental right).


             The Jenner Court also confirmed that Vehicle Code provisions
providing for suspension of a licensee’s driving privilege for violations of the
Vehicle Code constitute a legitimate exercise of the police power enacted for the
purpose of protecting those persons who travel the roads of this Commonwealth.
Citing Jenner, this Court similarly recognizes that the suspension of a licensee’s
driving privilege is a legitimate exercise of the police power designed to improve




                                          12
highway safety. See Wert v. Dep’t of Transp., Bureau of Driver Licensing, 821 A.2d
182 (Pa. Cmwlth. 2003).


               As established by these and similar cases, civil license suspensions
under the Vehicle Code are constitutional and consistent with the Commonwealth’s
police power to regulate use of the Commonwealth’s roads and highways for the
purpose of improving highway safety. Jenner; Funk; Wert; Ponce v. Dep’t of
Transp., Bureau of Driver Licensing, 685 A.2d 607 (Pa. Cmwlth. 1996); Urciuolo v.
Dep’t of Transp., Bureau of Driver Licensing, 684 A.2d 1094 (Pa. Cmwlth. 1996).
Therefore, Licensee’s constitutional right-to-travel challenge to the license
suspension proceeding fails. Jenner; Funk; Wert.


               Licensee also argues the trial court violated his constitutional right to a
jury trial. However, Licensee waived this issue by failing to raise it during the trial
court’s suspension appeal hearing. Park; Cambpell.


               Regardless, a right to a jury trial under the Seventh Amendment to the
U.S. Constitution,6 relating to civil trials, applies only to federal court proceedings.
Wertz v. Chapman Twp., 741 A.2d 1272 (Pa. 1999) (citing Minneapolis & St. Louis
R. Co. v. Bombolis, 241 U.S. 211 (1916)).




       6
          The Seventh Amendment provides: “In Suits at common law, where the value in
controversy shall exceed twenty dollars, the right of trial by jury shall be preserved, and no fact
tried by a jury, shall be otherwise reexamined in any Court of the United States, than according to
the rules of the common law.” U.S. CONST. amend. VII.


                                                13
             Nevertheless, Article I, Section 6 of the Pennsylvania Constitution
provides in pertinent part: “Trial by jury shall be as heretofore and the right thereof
remain inviolate.” PA. CONST. art I, §6. Pennsylvania courts apply a three-prong
analysis to determine a party’s right to a jury trial. Wertz (citing Commonwealth v.
One (1) 1984 Z-28 Camaro Coupe, 610 A.2d 36 (Pa. 1992)). The court first looks
to see if there is a statutory requirement for a jury trial. Id. In the absence of a
statutory basis for a jury trial, the proper inquiry is whether the cause of action
existed at the time of the adoption of the 1790 Pennsylvania Constitution and
whether a concomitant right to a jury trial also existed. Id. If the cause of action
existed and if jury trials were required, the court must determine whether there was
a common law basis for the proceeding. Id.


             Here, the Vehicle Code does not provide a right to a jury trial for a
person appealing a driving privilege suspension to a common pleas court. Rather,
Section 1550 of the Vehicle Code provides for judicial review in the nature of a
hearing to determine whether the licensee’s driving privilege should be suspended.
75 Pa. C.S. §1550. Section 1550 does not provide for a jury trial.
             Moreover, Licensee cites no case law or statutory authority, and we are
unaware of any such authority, recognizing a right to a jury trial in an appeal of a
driving privilege suspension under the Vehicle Code. Accordingly, Licensee’s
contention that he was entitled to a jury trial in his appeal of his driving privilege
suspension lacks merit. Wertz; Appeal of Watson, 105 A.2d 576 (Pa. 1954).


                           3. Remaining Issues Waived




                                          14
             We further observe that Licensee failed to raise during the appeal
hearings any of the remaining issues he now advances on appeal as issues raised in
his post-hearing motions to strike off judgment, reconsider and addendum to
reconsider. As discussed above, a party “must comply with the general rule to raise
an issue at the earliest opportunity.” Campbell, 89 A.3d at 349. Here, Licensee did
not raise at the appeal hearings his allegations of a criminal conspiracy between the
trial court and the Department, the Cameron MDJ and the Cameron County Court to
use the license suspension appeal proceedings to extort, defraud, harass, and
stampede Licensee into paying the fines and costs of the citation. Moreover,
Licensee presented no actual or material evidence justifying these allegations.
Rather, Licensee’s arguments consist of conclusory statements with little or no
analysis or citation to pertinent authority. Arguments not properly developed in a
brief are deemed waived. Rapid Pallet v. Unemployment Comp. Bd. of Review, 707
A.2d 636 (Pa. Cmwlth. 1998). In sum, although issue spotting is great sport, it is
wholly insufficient to preserve an issue for appellate review. Pa. AFL-CIO ex rel.
George v. Commonwealth, 757 A.2d 917 (Pa. 2000). Consequently, Licensee
waived review of these issues. Pa. AFL-CIO; Park; Campbell; Rapid Pallet.
                                   III. Conclusion
             For the above reasons, we discern no error or abuse of discretion in the
trial court’s denial of Licensee’s statutory appeal of his driving privilege suspension.
Accordingly, we affirm the trial court’s order.          Further, we direct that the
Department’s indefinite suspension of Licensee’s driving privilege is to remain in
effect.




                                          15
ROBERT SIMPSON, Judge




 16
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Rodman C. Thompson, Jr.,                 :
                      Appellant          :
                                         :
             v.                          :   No. 139 C.D. 2018
                                         :
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing               :


                                    ORDER

             AND NOW, this 16th day of August, 2018, for the reasons stated in the
foregoing opinion, the order of the Court of Common Pleas of Clearfield County is
AFFIRMED.         Further, the indefinite suspension of Appellant Rodman C.
Thompson, Jr.’s driving privilege shall remain in effect.




                                       ROBERT SIMPSON, Judge